Title: From George Washington to Edmund Randolph, 3 May 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Philadelphia 3d of May 1795
          
          I have given the correspondence between you and Mr Van Berckel respecting the suspension of the Dutch Consul Heineken, and the request to have ⟨his⟩ exequatur withdrawn, my consideration.
          The papers are returned, with a repetition of my desire, expressed to you yesterday⟨, that the au⟩thorities may be consulted ⟨illegible⟩ to ascertain how far usage & pract⟨ice of⟩ the law of nations, give controul to ministers in foreign countries over the consuls of their respective nations, particularly the power of suspending them in the exercise of their functions.
          On this ground, or on specific authority from the government of his Country, the Resident must have acted; or, he has acted without any. After examining into the first; and then the second, if the first does not support the proceeding, I shall therefore be better prepared to form my opinion of the measure than I am at present. In the meantime I request that the Attorney General’s opinion may be obtained on the case as stated, having this letter also before him.
          
            Go. Washington
          
        